In The

                                Court of Appeals
                       Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00404-CV
                            ____________________


                 IN THE INTEREST OF K.P., K.P., AND K.P.

_______________________________________________________            ______________

                On Appeal from the County Court at Law No. 3
                        Montgomery County, Texas
                      Trial Cause No. 11-11-12742 CV
________________________________________________________             _____________

                           MEMORANDUM OPINION

      After a bench trial, the trial court entered an order which terminated the

parental rights of N.C. (Mother) and A.P. (Father) to their daughters, K.P., K.P.,

and K.P. 1 See Tex. Fam. Code Ann. § 161.001 (West 2014). 2 In this appeal of the

judgment terminating their parental rights, Mother raises three issues and Father

raises seven issues.

      1
       We identify the minor children by initials to protect their identities. See
Tex. R. App. P. 9.8. Other members of the family are identified by either initials or
based upon their relationship to the children.
      2
        Because any subsequent amendments to the statutes cited in this opinion do
not affect this case, we cite the current statutes.
                                         1
      In Mother’s first issue, she asserts that the Texas Department of Family and

Protective Services (the Department) lacked authority to remove the children prior

to filing suit for termination. In her second and third issues, she challenges the

legal and factual sufficiency of the evidence supporting (a) the statutory grounds

on which the trial court terminated her parental rights, and (b) the trial court’s

finding that terminating her parental rights was in the best interest of the children.

      In Father’s first issue, he asserts the Department presented no evidence of

the parent-child relationship between himself and the children, and therefore the

trial court erred in terminating his “parent-child relationship,” because there was

no relationship to terminate. Second, he maintains there was no evidence, or

insufficient evidence, to remove the children, and he was not provided an attorney

at the adversary hearing. In his third through seventh issues, he argues the legal

and factual insufficiency of the evidence supporting (a) the statutory grounds on

which the trial court terminated his parental rights, and (b) the trial court’s best-

interest finding.

                                 UNDERLYING FACTS

      Mother and Father were never married but lived together for several years.

They have three young daughters, K.P., K.P., and K.P. Born in October 2008, the

first two children are twins. The third child was born in January 2010. In May


                                           2
2011, the Department received a referral report of neglectful supervision of the

three children. The report stemmed from Mother’s alleged “mental health

instability” following her attempted suicide. Over the course of the next several

months, the Department conducted numerous visits, established a Family Based

Safety Services plan (Family Plan) for the parents, and made efforts to work with

Mother and Father to help them care for the children. The Department made the

determination that it needed to remove the children from the parents.

                        INITIAL REMOVAL OF CHILDREN
             AND PETITION FOR CONSERVATORSHIP AND TERMINATION

      In August 2011, when the Department indicated it was going to remove the

children, Mother agreed to have the children voluntarily placed with a maternal

relative. After the relative cared for the children briefly, the relative decided she

could no longer provide care for the children, and they were placed with another

maternal relative, E.H. (the Aunt). Thereafter, the Aunt also informed the

Department she could no longer care for the children. Accordingly, the Department

removed the children from the Aunt’s residence in November 2011, and filed a

petition for a protective order. The Department also filed a petition seeking

conservatorship of the children and termination of Mother’s and Father’s parental

rights. The petition was supported by an affidavit that described the circumstances

necessitating removal.

                                         3
      The affidavit, made by Department representative Toni Gbawar, stated that

the initial referral to the Department on May 5, 2011, referred to the prior report of

neglectful supervision of the children. Gbawar alleged in the affidavit that during

Department visits to the home in June 2011, it was observed that Mother, who was

inside the home with the children, left the twins unattended. In July 2011, the

Department received another intake report of neglectful supervision by Mother and

Father. Based on subsequent visits to the home, Department employees had

concerns that the children were at times unattended, their diapers were not changed

often enough, and they were subjected to potential hazards in the home. Gbawar’s

affidavit included information regarding the Department’s concerns and its efforts

to work with the parents.      Gbawar’s affidavit also referenced a letter dated

September 28, 2011, from pediatrician Rachel McConnell, who examined the

children when they were living with the Aunt. Relying on Dr. McConnell’s

evaluation, the Department’s affidavit stated as follows:

             Per Dr. McConnell, the girls were diagnosed as failure to
             thrive on their weight and height percentages. Neither of
             the three children possessed good walking, climbing or
             speaking capabilities. The Doctor shared that at the
             children’s ages that their developmental abilities were not
             normal. The Doctor went on to state neither of the
             children had ever visited a dentist and the twins had
             elongated palates, which is an indication of excessive
             pacifier use. During removal of their diapers, both twin
             girls would scream until their diapers were replaced and

                                          4
            [one of the girls] has hymen notching which is indicative
            of sexual abuse. Both twins had multiple healed lesions
            on their buttocks that appeared to be from abscesses and
            none of the children were up to date on vaccinations. Dr.
            Rachel McConnell summarized the progress notes by
            stating it is in her professional opinion that the children’s
            living environment was harmful to them mentally,
            physically and emotionally and under no circumstances
            should the children be reunified with their biological
            parents.

According to the Department’s affidavit, McConnell concluded that the children

suffered from developmental delays due to “medical neglect” by Mother and

Father. The affidavit further stated that Mother and Father had a prior history with

the Department from November 2010, when the children were exposed to domestic

violence in the home, and Father was reported to be a drug abuser. On November

30, 2011, the trial court signed the protective order naming the Department as the

children’s temporary sole managing conservator. A bench trial regarding

termination of Mother’s and Father’s parental rights was held in 2013.

                     TESTIMONY OF FAMILY PLAN SUPERVISOR

      At the termination trial, Chelsea Clay, the Family Plan supervisor for the

Department, testified about the underlying report and basis for the Department’s

intervention. At the time of the May 2011 referral, the oldest two children (twins)

were approximately three years old and the youngest child was one-and-a-half

years old. Ms. Clay only personally visited the home on one occasion. Toni

                                         5
Gbawar was the Department caseworker initially assigned to the case, and Ms.

Gbawar conducted several visits and made an initial assessment.

      The Department identified several concerns during Ms. Gbawar’s visits, and

the Department set up a Family Plan for Mother and Father in June 2011. Clay

testified that the plan included parenting education and random drug screens for

Mother and Father, and required Mother to attend counseling and see a

psychiatrist. Additionally, the Family Plan required another adult to be present in

the home with Mother and Father at all times. Ms. Clay testified the Department

visited the home again on June 16, June 28, July 20, and July 21. She explained

that the Department worker reported the twins “were always in the crib

unsupervised” at both scheduled and unscheduled visits; their cribs were

downstairs, and the door to their room was shut. On August 15, 2011, the

Department received a second intake for neglectful supervision by Mother and

Father. Ms. Clay accompanied Ms. Gbawar on a home visit the following day to

determine if there “was a pattern of neglect going on.” As Clay was walking up to

the home, she observed the twins standing in their cribs and moving the draperies

at the window. The reports that the children were constantly being left in their cribs

concerned Clay. She testified that it took Mother approximately four minutes to

answer the door. When Clay entered the home, she observed, as had been


                                          6
previously reported, that the twins were unsupervised in their crib. Ms. Clay asked

Mother why the children were always left in a crib in a room with a closed door,

but Mother did not provide a satisfactory response. Ms. Clay testified that the room

for the twins was like a “closet,” and the home was “in disarray where no children

[could] even play outside of the crib due to feces [o]n the floor.” Prescription pill

bottles were “out on the tables.” Ms. Clay instructed Mother to clear a space on the

floor so the children could crawl and play, and also to obtain a safety gate for the

stairs and a working baby monitor. In violation of the Family Plan, no other adult

was at home with Mother at the time of the Department’s visit. Clay did not leave

the home until another adult arrived to monitor Mother.

             TESTIMONY OF CASEWORKER ASSIGNED AFTER REMOVAL

      Kendra Murphy, another Department caseworker for the children, testified

that she had been assigned to the case since the children’s removal. She explained

that while the children were placed with the Aunt, the Aunt took them to the doctor

because they needed vaccinations and had boils or abscesses from staph infections.

And, one of the children had a urinary tract infection. The Aunt tried to care for the

children but later informed the Department she could no longer care for them

because of her financial hardship and the children’s overwhelming needs. The

children were then placed into a foster home, which was the same foster home in


                                          7
which they were living at the time of trial. No immediate relative of the children

was willing or able to care for the children at the time of trial.

      The last time Ms. Murphy spoke with Father was in March 2013, when he

called and asked to visit the children. The visit was set up but Father failed to

appear because of a miscommunication. In the past, Murphy had asked Father

about his willingness or ability to provide a safe and stable home for the children.

Father told her that, although he wanted to take care of the children, he was not

capable of doing so. The Department later learned that he had moved from Texas,

and Murphy did not have Father’s new contact information. Murphy also testified

that she prepared a service plan for Father that would have enabled him to have his

children returned to him. According to Murphy, Father was noncompliant with his

service plan. She stated that he failed to submit to a psychological evaluation,

provided no proof that he completed parenting classes, and failed to participate in

nutrition classes. He also attended only a few sessions of individual counseling and

did not complete his counseling. Murphy explained at trial that she had worked

with the family for over eighteen months, and she would have concerns if the

children were returned to Father.

      Murphy also testified that the Department prepared a service plan for Mother

which would have enabled her to have her children returned to her. As part of her


                                            8
service plan, Mother was asked to undergo psychological evaluation, attend

parenting and nutrition classes, and maintain a stable home. Although Mother

attended some therapy sessions and parenting classes, she failed to have the

psychological evaluation and failed to provide proof of completion of nutrition and

parenting classes. Additionally, according to Ms. Murphy, for about three weeks in

March 2013, Mother was incarcerated and missed scheduled visitation with her

children. The Department caseworker visited Mother in jail, and Mother refused to

disclose to the Department caseworker the circumstances that led to the

incarceration. According to Ms. Murphy, during the months that the Department

had the case, Mother showed continued instability. She lived in approximately four

or five different places. Furthermore, at some point during the underlying

proceeding, the trial setting had to be continued because Mother was again

hospitalized at a psychiatric hospital for another attempted suicide.

      Ms. Murphy testified she believes it is in the best interest of the children for

Father’s and Mother’s parental rights to be terminated, and she asked that the

Department be named permanent managing conservator of the children. Murphy

explained that the goal for all three children would be to achieve an unrelated

adoption and that the Department would try to keep the children together.




                                          9
      On cross examination, Ms. Murphy conceded that Father is no longer in the

picture and Mother has gotten her medications altered. Murphy also agreed that at

the time of trial, the children had gained about four pounds but she noted that

medical and developmental concerns still existed.

                               TESTIMONY OF THE AUNT

      The Aunt testified that the children were placed with her from September

2011 to early December 2011. According to the Aunt, she and her husband were

surprised by the children’s condition when the children were first placed in their

home. The Aunt had been around the children a few times before, but did not know

“the extreme of the behaviors and the setbacks, if you will, that we were going to

be facing.” The children had staph infections, and one of the children was

experiencing “night terrors” every night. The Aunt took the children several times

to Dr. McConnell. The children, especially the twins, had trouble walking. They

would run into walls and fall out of chairs. The twins’ hands would shake at every

meal, and the twins would get very anxious and shovel food into their mouths.

They had difficulty chewing.

      The Aunt observed the children stripping down completely and touching

their genitals daily, and the children exhibited severe anxiety during diaper

changes. As a result of her observations, the Aunt contacted the Department. The


                                        10
Aunt also spoke to Mother about what she observed, and Mother told the Aunt that

one of the children may have been sexually abused while the child was visiting the

home of the children’s paternal grandparents. The Aunt testified that she did not

believe Mother or Father sexually abused the children.

      The Aunt supervised visits between the children and Mother and Father, and

the Aunt described the interaction as “loving.” Mother would call and check on the

children and talk to them, but according to the Aunt, Mother could have done

more. Although the Aunt noticed some progress while the children were in her

care, she ultimately could not continue to care for them because of financial

reasons and the difficulty of caring for them. The Aunt testified that she believed

that Mother and Father neglected all three children. Furthermore, in the Aunt’s

opinion, she believed that adoption would be in the children’s best interest.

                         TESTIMONY OF CASA VOLUNTEER

      The CASA volunteer, D.G., also testified at trial. D.G. did not meet the

children until January 2012. According to D.G., she attended sixteen visits with the

children. Of the sixteen visits, Mother attended between eleven to thirteen of the

visits and Father attended five. D.G. testified that Mother and Father appeared to

love the children and played well with them. Although D.G. characterized the

visits as “fun, happy play[,]” she explained that there was no difference in how the


                                         11
children acted with their parents and other people. D.G. did not believe there was

“a parent-child bond” between the children and Mother or Father. According to

D.G., the children did not get upset when the visits were over and they had to say

goodbye to their parents.

      D.G. testified that although Father had expressed a willingness to care for

the children, it is her belief that Father does not have the financial ability to raise

the children, does not have transportation to get the children to medical treatment,

and has left the children in dangerous situations by leaving them with Mother when

he knew Mother was mentally unstable. D.G. explained that during the case she

was informed that Father lives in Indiana. D.G. had not spoken to Father during the

six or seven months leading up to the trial. D.G. believes Mother is unable to take

her medications properly, and unable to take care of herself or the children. Mother

admitted at one of the family conferences attended by D.G. that Mother had used

rags to tie pacifiers in the twins’ mouths.

      In D.G.’s opinion, the children had progressed since the Department took

temporary custody of them: they had gained weight, attended speech and

occupational therapy, and attended doctor’s appointments. D.G. testified that the

children needed a stable and nurturing environment and parents who could

understand their disabilities and medical needs. She recommended that the trial


                                          12
court terminate Mother’s and Father’s parental rights, and it was her opinion that

termination would be in the children’s best interest.

                   TESTIMONY OF COURT-ORDERED COUNSELOR

      Victor Love, a licensed counselor, testified that, as part of the court-ordered

family plan of service, he had therapeutic sessions individually with Mother and

Father. Father and Mother described their roles similarly--Father was the “primary

bread winner” in the family and Mother stayed at home. Mother’s and Father’s

relationship with one another ended while the children were in foster care. Mother

told Love that when Father and Mother were together that Father was emotionally

and verbally abusive to her in front of the children.

      Love met with Mother for six-and-one-half sessions from June 4, 2012, to

October 1, 2012. They discussed the reasons for the Department’s involvement:

concerns regarding the children’s improper nutrition, slow development, and poor

housing conditions. Mother blamed the children’s problem behavior on their

perception of the tension between Mother and Father. According to Love, although

Mother took some responsibility and told him that “she could have fed the children

differently,” Mother did not agree with the Department’s allegation that the

children were malnourished. Mother reported to the counselor, however, that when

the children ate, “it seemed like they were starving.”


                                          13
      Mother also told Love that Father had “pushed her toward” suicide and told

her that she deserved to die. Mother indicated to Love that in 2011, when she

attempted suicide the second time, Father refused to assist her in getting medical

attention. She told Love that she had been diagnosed with depression, obsessive

compulsive disorder, and ADHD or ADD, and that she had been taking Cymbalta,

Zoloft, Adderall, Klonopin, Ambien, and Tramadol for about the last year. Mother

also admitted to Love that she had abused prescription medicine in the past, that

the second suicide attempt was by overdose, and that at the time of the sessions,

she was not seeing a psychiatrist. Love believed that Mother was concerned that

her mental instability had endangered the children.

      Love discharged Mother from his services after Mother left the seventh

session early and failed to contact him to schedule another session. He testified that

Mother made no progress with him and that he would have concerns if the children

were returned to her care. Love stated that in his opinion it would be in the best

interest of the children for Mother’s parental rights to be terminated because of the

evidence of personality disorders that had led her to abandon the children or to

attempt suicide, and because of her maintaining a relationship with an abusive

person.




                                         14
      Father met with Love on June 4, 2012. Father admitted that he and Mother

did not feed the children as well as they could have, and Father blamed their

“failings” on Mother’s inexperience with children. At a second session on June 18,

2012, Father indicated that he was aware that a pediatrician had diagnosed the

children with failure to thrive. Father disagreed. He told Love that the children had

been to a pediatrician many times, and Father claimed he had never been informed

that there were any problems with the children. During the sessions with Love,

Father mentioned that Mother had attempted suicide in 2005 and 2011, but Father

did not otherwise provide much detail about Mother’s mental health. The third

session Father attended was on July 9, 2012, and after that date he failed to appear

for any more sessions.

      The counselor discharged Father from counselling services after Father did

not attend any more sessions or make any therapeutic progress related to the

Department’s concerns. According to Love, it would not be in the children’s best

interest to return to Father’s care because, based on Mother’s reports, the children

witnessed Father’s engaging in “dynamics that are similar to people who batter

their spouses” and Father never took responsibility for those actions. Love

described Father as having a “victim mentality,” and explained that Father was not

trying to better his own, the Mother’s, or the children’s lives. Love testified that,


                                         15
because Father had knowledge of Mother’s suicide attempts and the poor living

conditions, he endangered the children by leaving them with Mother.

      From approximately June 2012 through December 2012, Love observed

Mother and Father interact with the children at the Department’s office during

various visits. Love described Mother’s behavior during the visits as “anxious” and

“ineffectual[.]” He noted that the twins appeared to be the same size as the

youngest child. Love admitted that the last time he saw the children, which was

one or two weeks prior to the May 2013 trial, their appearance had not

substantially changed. He agreed that he had concerns as to whether the

medications Mother was taking were appropriate, but he acknowledged that no

pharmacist had reviewed her medications, as done in some other Department cases.

                         TESTIMONY OF FOSTER PARENT

      B.H., the children’s foster parent, also testified. The children were placed

with B.H. on December 1, 2011. She explained that at the time of the trial the

children had been in her care for a year-and-a-half, with the exception of one week

in March 2013 when they were placed with their maternal grandmother.

      B.H., who had been a foster parent for twenty-two years and had four

children of her own, described Mother’s and Father’s children as “very energetic,

very high maintenance” with “no realization of safety issues,” and “more difficult


                                        16
to handle than . . . three normal children their age.” She described the twins as

“developmentally delayed” and “probably never going to be able to take care of

themselves fully,” but she described the youngest of the three children as now

being developmentally on target. B.H. testified she takes the children for visits to

the pediatrician and to speech and occupational therapy, and she explained that the

children have improved developmentally while in her care. At the time of trial, one

of the twins weighed twenty-seven pounds, the other twin weighed twenty-eight

pounds, and the youngest child weighed twenty-nine pounds. B.H. stated that

blood tests were run to make sure the “thyroid and their endocrinology stuff was

all functioning right” and “their blood work came back okay.”

                            TESTIMONY OF DR. MCCONNELL

      Dr. Rachel McConnell, a medical doctor, testified at trial. She stated that she

probably examined the children “several times” prior to writing her September 28,

2011 letter. Mother only attended one “well visit” in May 2011 and prior to the

children’s removal, and Mother only brought the youngest child to McConnell’s

office. McConnell testified that she did not report anything to the Department after

the May 2011 visit with the youngest child because the history she received from

Mother did not indicate neglect or abuse, and “unfortunately my neglect headlights

didn’t pop up[.]” McConnell discussed the youngest child’s nutrition with Mother


                                         17
and asked Mother to bring the child back for a “follow-up” about a month later, but

Mother did not bring the youngest child back. McConnell did not see the children

again until the Aunt brought all three children to see her later in September 2011.

McConnell knew the Department was involved with the children and was informed

that there was a possibility the children would be returned to their parents.

      McConnell was concerned when she examined all of the children because

they were “very small[,]” their development was “very behind[,]” and they had

difficulty walking for their age. Based on the fact that the children’s height and

weight fell below the two-and-one-half percentile on the World Health

Organization curve, McConnell diagnosed them with “failure to thrive.”

McConnell testified that in her opinion the children’s problems had developed over

a period of time. Although she admitted other issues such as organ, chromosome,

or thyroid problems could cause failure to thrive, she “went with the most probable

cause. . . . they probably just weren’t getting fed[.]”

      McConnell was informed that the children were “born normal,” and that at

least one of the children’s relatives was under the impression that the parents were

not feeding the children. McConnell explained that each twin had an elongated

palate, a condition which forces teeth out and occurs most often from continued

use of a pacifier. McConnell testified that the Aunt also informed her that she


                                           18
believed pacifiers were tied in the children’s mouths by the children’s Mother so

that the children could not spit out the pacifiers. In McConnell’s professional

opinion, tying a pacifier to secure it in a child’s mouth not only constitutes neglect,

but also constitutes cruelty and creates a strangulation hazard which could be

deadly. In her opinion, the children’s failure to thrive combined with “everything

else pointed or indicated that these girls were neglected.” She further testified she

was concerned because one of the twins had a hymenal notch, which sometimes is

consistent with sexual abuse. In McConnell’s opinion, some sort of penetration

“probably” caused the notch.

      Based on the physical exams and developmental assessments McConnell

performed on the children, she believed in September 2011 that the children had

been emotionally and physically endangered and harmed in their home

environment with Mother and Father. McConnell reaffirmed at trial her statement

from her prior letter that “[i]t is in [her] professional opinion that the environment

the children came from was harmful to them mentally, emotionally and physically.

Under no circumstances should they be placed back with their biological parents

who are either unwilling or unable to properly care for any of them.” After the

September 2011 appointment with the children, McConnell talked with the

Department caseworker, but McConnell did not make a report because she knew


                                          19
the Department was already involved. McConnell provided no additional medical

care to the children after they were placed in foster care.

                               TESTIMONY OF MOTHER

      Mother’s first suicide attempt occurred when she was twenty-two years old

and she overdosed on prescription medication. Her second attempt was in 2011,

when she overdosed on thirty Benadryl pills after she had an argument with Father

and “just didn’t see any reason for living.” The children were home asleep at the

time. After she overdosed, she asked Father to take her to the hospital and he

initially refused. Later, Mother convinced Father to take her to the hospital, and a

doctor recommended that she seek therapy. Mother was hospitalized for about four

days at Kingwood Pines Hospital. While she was in Kingwood Pines receiving

treatment, counseling, and medication, she learned of the Department’s

involvement from Father. Mother assumed that the subsequent visits to the home

by the Department were in response to her hospitalization after her suicide attempt.

She testified that she did not believe her actions in attempting suicide placed her

children in danger because Father could care for the children regardless of whether

the suicide attempt was successful or unsuccessful.

      Mother testified that the twins each weighed 3.1 pounds at birth and stayed

at the hospital for two weeks after their birth. Her youngest child was not born


                                          20
prematurely. Mother stated that a pediatrician, Dr. Suell, treated all three children.

She testified that she did not neglect the children or deprive them of food. Mother

said no one ever told her the children were too small or that she needed to feed

them more.

      According to Mother, it was a coincidence that every time a Department

worker visited Mother’s home, her children were in a crib. Mother claimed that the

Department worker always came to the house when the children were just waking

up or going down for a nap. Mother testified that she let the kids play outside daily,

and would keep the children in a secure area if she was cleaning, taking a shower,

or making them lunch. Mother explained that the Department workers who visited

the home never expressed concerns that she was not properly taking care of the

children and never asked her to change anything regarding her house or how she

cared for the children. Mother testified that the Department workers would check

her pantry to see if she had appropriate food for the children. The only thing

Mother remembered that the Department worker had a concern about was that the

batteries in the baby monitor were dead every time the worker stopped by, but

Mother was not concerned because she considered herself “a light sleeper.”

      Mother admitted that the house where they were living in May 2011 was “a

little crowded” for her family and the two guests who lived with them, but she


                                         21
claimed she kept the home clean. According to Mother, they were living in poverty

but that Father was able to support the children during the times he was employed.

In Mother’s opinion, the house presented no danger to the children. Furthermore,

in Mother’s opinion, her children had never been placed in danger while in her

care. Mother admitted that, prior to the birth of the youngest daughter, the twins

witnessed Mother and Father having physical altercations. At trial, Mother testified

she did not believe any of her children had been sexually abused. Mother claims

she was not aware of the sexual abuse allegations until she was hospitalized in

2011. However, Mother testified that after she witnessed one of the twin’s

reactions to having her diaper changed, Mother asked Father if he thought the child

had been sexually abused.

      According to Mother, she completed her parenting classes. Although she

acknowledged she was “unsuccessfully discharged” from Love’s counseling

sessions, she thought she finished the “first run of sessions [and] that it was going

to be at least a month or two before I could continue on.” She testified that she did

not recall whether Love’s office ever contacted her after her last session, and she

claimed that no one from the Department informed her that she needed to go back

for additional sessions. She stated she did not learn anything from attending the

counseling. She testified she has had visits with the children once every two weeks


                                         22
during their time in foster care, and she believes she has developed a bond with

them. She admitted she did not complete the nutrition classes but indicated it was

because she could not afford them. She also admitted she had not completed her

psychological assessment, but she claimed she did try to re-schedule an

appointment for it but she “never got another call after that.”

      Mother conceded that, during the pendency of the case, she pleaded guilty

to, and was convicted of, theft for stealing merchandise totaling almost eight

hundred dollars from a store. As a result, she served twenty-two days in jail in

March 2013, less than six months before trial. Mother partly blamed the

medication she was on for the theft. She testified she was living with a registered

sex-offender in April 2013, and he called 9-1-1 to report she was suicidal. Mother

admitted that she had a “meltdown” and “snapped” because of the stress with the

Department case and Father’s lack of parenting, and that she went to Cypress

Creek Hospital for nine or ten days. She testified that she recently learned from her

psychiatrist that the medications prescribed while she was hospitalized were a

“dangerous combination” and “could have been partly also why [she] snapped.”

      Mother testified that she was diagnosed with bipolar disorder at age

fourteen, and she currently takes “Zyprexa, Zoloft, BuSpar, and one other one,” as

prescribed by her psychiatrist. She feels her new medications have made a


                                          23
“complete difference” and she now feels calmer and “a little bit more sane.”

Mother explained that her current psychiatrist has also diagnosed Mother with

borderline personality disorder as a result of her “abandonment issues” because

Father left her.

      At the time of trial, Mother was living with a friend and had lived in three

different places since May of 2011. She conceded at trial that her housing was

unstable, but stated that her goal was to become independent again. She testified

that her plan was to go “to a women’s shelter” the following week and get help

with finding stable housing through government assistance. She also planned on

applying for disability, although she had been denied disability on her prior

application.

                            TESTIMONY OF DR. SUELL

      Dr. Douglas Suell, M.D., was called as a witness for Mother and Father. Dr.

Suell testified that he last examined the youngest child and one of the twins on

February 17, 2010, and he last examined the other twin on December 17, 2009.

Suell explained that while he was treating them, the twins “followed an expected

growth curve, which included weight and height and head size.” According to

Suell, the twins were premature, and because their gestational age at birth was

thirty-four weeks, they were “petite . . . throughout the time that [he] saw them.”


                                        24
He stated he never had concerns that the children were undernourished or that

Mother was not caring properly for the children. Dr. Suell could not remember if

he had ever met the Father, but Suell stated he had no information indicating that

Father was not properly feeding or caring for the children. Dr. Suell explained that

in order for the doctor who saw the children in late 2011 to make a “failure to

thrive” diagnosis, it would be important for that doctor to have Dr. Suell’s growth

charts for the children because it would be difficult to make a diagnosis “without

more data.” He believes that a pediatrician seeing a two or three year old child for

the first time who is below the 5th percentile should ask for the previous

physician’s record in order to get more data to “extrapolate the curve.” According

to Dr. Suell’s notes, Dr. McConnell never requested a copy of Suell’s medical

records for the children.

      Suell conceded that although the youngest of the three children was average

birth weight and was a healthy weight at nineteen days old, it could be “possible”

that a doctor seeing the child a year-and-a-half later could diagnose the child with

“failure to thrive.” With respect to the twins, Dr. Suell acknowledged that from the

time he last saw them to August or September 2011, it would be possible for a

doctor to diagnose them with “failure to thrive.” In Suell’s opinion, he would

expect a child who had been previously diagnosed with “failure to thrive,” but then


                                        25
who had been provided adequate nutrition, to experience improved weight. He also

testified that it is possible to have a diagnosis of “failure to thrive” without the

parents’ having neglected the child.

                           FINAL ORDER OF TERMINATION

      After the bench trial, the trial court signed a final order of termination on

August 20, 2013, named the Department as permanent managing conservator of

the children, and terminated Mother’s and Father’s parental rights to all three

children. In addition to finding that termination was in the children’s best interest,

the trial court found that Mother and Father (1) knowingly placed or knowingly

allowed the children to remain in conditions or surroundings which endangered the

physical or emotional well-being of the children; (2) engaged in conduct or

knowingly placed the children with persons who engaged in conduct which

endangered the children’s physical or emotional well-being; and (3) failed to

comply with the provisions of the court order. See Tex. Fam. Code Ann. §

161.001(1)(D), (E), (O), (2). The trial court also found that Father had

constructively abandoned the children under section 161.001(1)(N) of the Texas

Family Code. See id. § 161.001(1)(N).




                                         26
           STANDARD OF REVIEW IN PARENT-CHILD TERMINATION CASES

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the Texas Family Code, the petitioner must establish at least

one ground listed under subdivision (1) of the statute, and must also prove that

termination is in the best interest of the child. See Tex. Fam. Code Ann. § 161.001;

In the Interest of J.L., 163 S.W.3d 79, 84 (Tex. 2005). Due process requires the

petitioner to justify termination by clear and convincing evidence. See Tex. Fam.

Code Ann. §§ 161.001, 161.206(a) (West 2014); In the Interest of J.F.C., 96

S.W.3d 256, 263 (Tex. 2002). “Clear and convincing evidence” is defined as the

“measure or degree of proof that will produce in the mind of the trier of fact a firm

belief or conviction as to the truth of the allegations sought to be established.” Tex.

Fam. Code Ann. § 101.007 (West 2014).

      In reviewing the legal sufficiency of the evidence supporting an order

terminating parental rights, we look at all the evidence in the light most favorable

to the finding to determine whether a reasonable trier of fact could have formed a

“firm belief or conviction that its finding was true.” In the Interest of J.F.C., 96

S.W.3d at 266. “To give appropriate deference to the factfinder’s conclusions and

the role of a court conducting a legal sufficiency review, looking at the evidence in

the light most favorable to the judgment means that a reviewing court must assume


                                          27
that the factfinder resolved disputed facts in favor of its finding if a reasonable

factfinder could do so.” Id. In other words, we will disregard all evidence that a

reasonable factfinder could have disbelieved or found to have been incredible. Id.

      In a factual sufficiency review, we consider whether the disputed evidence is

such that a reasonable factfinder could not have resolved the disputed evidence in

favor of its finding. In the Interest of J.F.C., 96 S.W.3d at 266. “If, in light of the

entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient.” Id. (footnote omitted).

                      PARENT-CHILD RELATIONSHIP OF FATHER

      Father argues in his first issue that the State did not present any evidence

that he had a parent-child relationship under section 160.201(b) of the Texas

Family Code. See Tex. Fam. Code Ann. § 160.201(b) (West 2014). Father does not

claim that he is not the father of the children, but only that there “is no evidence

establishing his paternity.” Father never raised this argument in the trial court. We

conclude the argument is without merit.

      The temporary order following the adversary hearing refers to Father as

“Respondent Presumed Father[,]” and notes that Father “appeared in person and


                                          28
announced ready.” Father signed the order, which requires him to pay child

support, as a “Presumed Father” of the children. He filed an “Affidavit In Support

of Court Appointed Attorney” and requested appointed counsel. He also signed the

Status Hearing Order as “Presumed Father” of the children, and he signed

admonishments which include an acknowledgment that failure to comply with the

Family Service Plan could result in the termination of his parental rights. Father

and Mother together filed a motion requesting “increased visitation with their

children.” Father and Mother filed a “Motion for Judgment” wherein they refer to

themselves as the children’s “parents” and ask the court to “grant a judgment

against termination of their respective parental rights[.]” In September 2012,

Father filed a counter-petition stating that Father is “Counterclaimant, and father of

[K.P., K.P., and K.P.]” and requesting, in the alternative, that he be named as “a

parent possessory conservator” of the children.

      At trial, Father never challenged his paternity of the children. His counsel

argued at trial that Father’s parental rights should not be terminated on the grounds

asserted and that termination of Father’s parental rights would not be in the

children’s best interest. The order of termination refers to Father as “respondent

father,” and it is signed by Father’s counsel. Through his pleadings and

counterclaim, Father admitted that he has a parent-child relationship with the


                                         29
children, and he admitted his paternity as to all three children. See generally In the

Interest of G.A.G., No. 04-07-00243-CV, 2007 Tex. App. LEXIS 8960, at **2-7

(Tex. App.—San Antonio Nov. 14, 2007, no pet.) (mem. op.) (Answer, which

stated the respondent was the father, and which was signed by attorney, was an

admission of paternity.); In the Interest of K.W., 138 S.W.3d 420, 429-30 (Tex.

App.—Fort Worth 2004, pet. denied) (Letters sent by alleged father to Department

and court stating he is the father and did not want to relinquish his rights was

sufficient as an admission under section 161.002(b).); Estes v. Dallas Cnty. Child

Welfare Unit, 773 S.W.2d 800, 801-02 (Tex. App.—Dallas 1989, writ denied)

(Answer filed by the presumed father was sufficient to constitute an admission of

paternity.).

       In hearings before the trial court, in the pleadings filed with the court, and at

trial, Father represented himself to be a parent and the father of all three children.

Father’s pleadings further constitute a judicial admission. See Holy Cross Church

of God in Christ v. Wolf, 44 S.W.3d 562, 568 (Tex. 2001); see also Johnson v.

Johnson, 579 S.W.2d 30, 31 (Tex. Civ. App.—Beaumont 1979, no writ) (Facts

admitted in a pleading are considered judicial admissions, and respondent’s

admission that both children “were born to or adopted by the parties to the

marriage” was a judicial admission that he was the father and he was bound by this


                                          30
admission.). We conclude there was sufficient evidence before the trial court for

the court to find that Father has a parent-child relationship with all three children.

We overrule Father’s first issue.

               SUFFICIENCY OF THE EVIDENCE TO SUPPORT REMOVAL

      Mother’s first issue and Father’s second issue challenge the sufficiency of

the evidence supporting the children’s removal. 3 Mother argues that because the

State failed to establish that an emergency existed or that there was a danger to the

children’s physical or emotional well-being, the State did not have authority to

remove the children without a court order and “failed to meet its burden of proof at

the adversary hearing.” Similarly, Father contends there was no evidence or

      3
        To the extent Father argues he was denied due process because he was not
appointed an attorney at the adversary hearing, he failed to raise the issue at trial
and has failed to preserve it for appeal. See Tex. R. App. P. 33.1. Even assuming
Father preserved the error, section 107.013(a)(1), which requires the appointment
of an attorney to represent an indigent parent if the parent responds in opposition to
the Department’s termination petition, contains no timetable for appointing the
attorney to represent the parent. See Tex. Fam. Code Ann. § 107.013(a)(1) (West
2014); In the Interest of J.M.C., 109 S.W.3d 591, 597-98 (Tex. App.—Fort Worth
2003, no pet.). The timing of appointment of counsel to indigent parents appearing
in opposition to termination is a matter within the trial court’s discretion. In the
Interest of M.J.M.L., 31 S.W.3d 347, 354 (Tex. App.—San Antonio 2000, pet.
denied). Father filed his “Affidavit in Support of Court Appointed Attorney” on
December 12, 2011, the same date as the adversary hearing. The trial court
appointed counsel for Father on January 25, 2012, the date of the next status
hearing, and over fifteen months prior to the final trial. We conclude on this record
that Father was not denied due process, and the trial court did not abuse its
discretion by not appointing counsel earlier in the proceedings.

                                         31
insufficient evidence to remove the children and that “[s]ince the State failed to

meet its burden of proof in the removal of the children, the court had no subject

matter jurisdiction regarding the issues in trial.”

      On November 30, 2011, the trial court entered a temporary order authorizing

the emergency removal of the children. In August 2013, the trial court entered a

final order terminating Father’s and Mother’s parental rights as to all three

children. Father’s and Mother’s complaints regarding the temporary order are

moot. L.F. v. Dep’t of Family & Protective Servs., Nos. 01-10-01148-CV, 01-10-

01149-CV, 2012 Tex. App. LEXIS 3481, at *38 (Tex. App.—Houston [1st Dist.]

May 3, 2012, pet. denied) (mem. op.) (citing Wright v. Wentzel, 749 S.W.2d 228,

234 (Tex. App.—Houston [1st Dist.] 1988, no writ) (declining to address issues

related to temporary orders because trial court had entered final order)).

Accordingly, we overrule Mother’s first issue and Father’s second issue.

                      STATUTORY GROUNDS FOR TERMINATION

      In Mother’s second issue, and Father’s fourth and fifth issues, Mother and

Father challenge the sufficiency of the evidence supporting termination under

section 161.001(1)(D) and 161.001(1)(E). See Tex. Fam. Code Ann. §

161.001(1)(D), (E). Endangerment means “to expose to loss or injury; to

jeopardize.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.


                                           32
1987). Although “‘endanger’ means more than a threat of metaphysical injury or

the possible ill effects of a less-than-ideal family environment, it is not necessary

that the conduct be directed at the child or that the child actually suffers injury.”

Id.; see In the Interest of P.E.W., 105 S.W.3d 771, 777 (Tex. App.—Amarillo

2003, no pet.). Subsection (D) requires the endangerment to the child to be the

direct result of the child’s environment. In the Interest of R.D., 955 S.W.2d 364,

367-68 (Tex. App.—San Antonio 1997, pet. denied). Conduct of a parent in the

home can create an environment that endangers the physical and emotional well-

being of a child. In the Interest of J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort

Worth 2003, no pet.). Because the evidence pertaining to subsections (D) and (E)

is interrelated, we conduct a consolidated review. In the Interest of T.N.S., 230

S.W.3d 434, 439 (Tex. App.—San Antonio 2007, no pet.); In the Interest of J.T.G.,

121 S.W.3d at 126; see also In the Matter of B.R., 822 S.W.2d 103, 106 (Tex.

App.—Tyler 1991, writ denied).

      The trial court heard evidence from Dr. McConnell that, in her opinion, the

children suffered from failure to thrive and from developmental delays because of

the mental, emotional, physical, and environmental harm caused by Mother and

Father. The court also heard evidence that McConnell noted possible indications of




                                         33
sexual abuse of one of the children. The trial court could have found McConnell’s

testimony more credible than Dr. Suell’s.

       The affidavit for removal set out Father’s and Mother’s prior Department

history, which included their inability in 2010 to “provide stable home

environment” for the children and which also noted that the children had been

exposed to domestic violence in the home. Mother admitted that the children had

witnessed physical altercations between her and Father, and that Father was

emotionally and verbally abusive to her in front of the children. Domestic violence

can be considered evidence of endangerment to children. In the Interest of C.J.O.,

325 S.W.3d 261, 265 (Tex. App.—Eastland 2010, pet. denied); see also In the

Interest of B.J.B., 546 S.W.2d 674, 675-77 (Tex. Civ. App.—Texarkana 1977, writ

ref’d n.r.e.).

       Mother testified that the Department became involved after her second

suicide attempt, when she overdosed because she “just didn’t see any reason for

living.” Although Mother claimed the children were asleep during the suicide

attempt, Mother’s attempted suicide is conduct that endangered the physical and

emotional well-being of the children. A parent’s mental instability and attempt to

commit suicide may contribute to a finding that the parent engaged in a course of

conduct that endangered a child’s physical or emotional well-being. See In the


                                        34
Interest of J.T.G., 121 S.W.3d at 126; In the Interest of A.M.C., 2 S.W.3d 707, 716

(Tex. App.—Waco 1999 no pet.); In the Interest of C.D., 664 S.W.2d 851, 853

(Tex. App.—Fort Worth 1984, no writ); see also In the Interest of E.A.W.S., No.

02-06-00031-CV, 2006 Tex. App. LEXIS 10515, at **36-43 (Tex. App.—Fort

Worth Dec. 7, 2006, pet. denied).

      The record establishes that Father was aware of Mother’s suicide attempts

and mental instability, but that he continued to leave the children in her care. This

type of conduct demonstrates evidence of endangerment under section 161.001(E).

See Tex. Fam. Code Ann. § 161.001(1)(E); In the Interest of S.I.H., No. 02-11-

00489-CV, 2012 Tex. App. LEXIS 2081, at *14 (Tex. App.—Fort Worth Mar. 15,

2012) (no pet.) (mem. op.); In the Interest of D.R.J., No. 07-08-0410-CV, 2009

Tex. App. LEXIS 5231, at **20-21 (Tex. App.—Amarillo July 8, 2009, pet.

denied).

      Considering the evidence of the unstable environment, the children’s

medical condition, domestic abuse in the household, Mother’s suicidal tendencies,

and Father’s leaving the children with Mother when he was aware of her mental

instability, the trial court could reasonably have formed a firm belief or conviction

that Father and Mother engaged in conduct and knowingly placed or knowingly

allowed the children to remain in conditions that endangered their physical or


                                         35
emotional well-being. See Tex. Fam. Code Ann. § 161.001(1)(D), (E); In the

Interest of J.P.B., 180 S.W.3d 570, 573 (Tex. 2005); In the Interest of C.H., 89

S.W.3d 17, 28 (Tex. 2002).

      We hold that the evidence is legally and factually sufficient to support the

trial court’s decision to terminate Mother’s and Father’s parental rights under

subsections (D) and (E). We overrule Mother’s second issue4 and Father’s fourth

and fifth issues. As only one predicate finding under section 161.001(1) is

necessary to support a termination order, we need not address Father’s third and

sixth issues challenging other statutory grounds found by the trial court. See In the

Interest of A.V., 113 S.W.3d 355, 362 (Tex. 2003).

                                   BEST INTEREST

      Mother’s third issue and Father’s seventh issue challenge the sufficiency of

the evidence supporting the finding that termination of their respective parental

rights is in the children’s best interest. The Texas Supreme Court has recognized a

non-exhaustive list of factors that are pertinent to the inquiry of whether

termination of parental rights is in the best interest of the child: (1) the desires of

the child, (2) the emotional and physical needs of the child now and in the future,

      4
      To the extent Mother raises a challenge under section 161.001(1)(O), we
need not address her challenge as only one predicate finding under section
161.001(1) is necessary to support a termination order. See In the Interest of A.V.,
113 S.W.3d 355, 362 (Tex. 2003).
                                          36
(3) the emotional and physical danger to the child now and in the future, (4) the

parental abilities of the individuals seeking custody, (5) programs available to

assist these individuals to promote the best interest of the child, (6) the plans for

the child by these individuals or by the agency seeking custody, (7) the stability of

the home or proposed placement, (8) the acts or omissions of the parent which may

indicate that the existing parent-child relationship is not a proper one, and (9) any

excuse for the acts or omissions of the parent. See Holley v. Adams, 544 S.W.2d

367, 371-72 (Tex. 1976); see also Tex. Fam. Code Ann. § 263.307 (West 2014).

No particular Holley factor is controlling, and evidence of one factor may be

sufficient to support a finding that termination is in the child’s best interest. In the

Interest of A.P., 184 S.W.3d 410, 414 (Tex. App.—Dallas 2006, no pet.). In

examining the best interest of the child, we may consider evidence that was also

probative of the predicate act or omission. See In the Interest of C.H., 89 S.W.3d at

28. The best interest determination may rely on direct or circumstantial evidence,

subjective facts, and the totality of the evidence. In the Interest of N.R.T., 338

S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.).

      As to whether termination of Mother’s parental rights is in the children’s

best interest, the trial judge could have considered that Mother endangered the

children by exposing them to domestic violence and to her mental instability. See


                                          37
In the Interest of A.M., 385 S.W.3d 74, 82-84 (Tex. App.—Waco 2012, pet.

denied) (concluding that evidence of mother’s history of neglecting and

endangering children by exposing them to domestic violence supported trial

court’s finding that termination was in the child’s best interest); C.G.V. v. Tex.

Dep’t of Human Res., 663 S.W.2d 871, 874 (Tex. App.—Beaumont 1983, no writ)

(considering evidence of mother’s mental instability in determining there was

sufficient evidence to support finding that termination was in child’s best interest).

The trial court also heard evidence of Mother’s own admission that she tied

pacifiers in the twins’ mouths, an act that, according to Dr. McConnell, is

dangerous and potentially deadly.

      After the children’s removal, Mother was hospitalized in a psychiatric

hospital, was convicted of theft, and was incarcerated for twenty-two days. She has

continued to demonstrate an inability to provide a stable home and has chosen to

live with a registered sex offender. See In the Interest of R.R., 294 S.W.3d 213, 235

(Tex. App.—Fort Worth 2009, no pet.) (considering evidence of a parent’s past

convictions as being supportive of the trial court’s best interest finding); In the

Interest of J.B.W., 99 S.W.3d 218, 229 (Tex. App.—Fort Worth 2003, pet. denied)

(holding that incarceration is one factor courts can consider when determining the

best interest of a child in a termination case).


                                           38
      The trial court also heard evidence that Mother did not comply with the

provisions of her service plan which required her to complete individual

counseling and nutrition classes, secure suitable housing, and obtain employment.

See In the Interest of M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth 2007, no

pet.) (stating parent’s noncompliance with service plan may affect fact-finder’s

consideration of child’s best interest); In the Interest of D.C., 128 S.W.3d 707, 717

(Tex. App.—Fort Worth 2004, no pet.) (explaining that parent’s failure to

complete service plan, provide a stable home, and remain employed support a

finding that termination is in the child’s best interest).

      As to whether termination of Father’s parental rights is in the children’s best

interest, the trial judge was presented with the following evidence: Father has not

seen the children in months; he lives in Indiana and neglected to give the

Department contact information when he moved; he was noncompliant with his

service plan in that he did not complete individual counseling and nutrition classes;

he left the children in Mother’s care when he knew she was mentally unstable; and

he verbally and emotionally abused Mother in front of the children.

      Although the trial court heard evidence that the children’s current placement

is not an adoptive placement, the court also heard evidence that the children are

adoptable. See In the Interest of C.H., 89 S.W.3d at 28 (Lack of evidence regarding


                                           39
definite plans for permanent placement and adoption cannot be the dispositive

factor.). In this bench trial, the trial court as the fact-finder could judge the

witnesses’ credibility, observe the appearance and demeanor of the witnesses, and

weigh the evidence as presented by the witnesses. The trial court could also have

considered and weighed the lack of evidence of Mother’s and Father’s future plans,

the stability or instability of each parent, and the demonstrated developmental

improvements of the children since the time of removal.

         Accordingly, we conclude that the Department established by clear and

convincing evidence that termination of Father’s and Mother’s parental rights is in

the children’s best interest. We overrule Mother’s third issue and Father’s seventh

issue.

         The trial court’s judgment is affirmed.

         AFFIRMED.



                                                   _________________________
                                                       LEANNE JOHNSON
                                                             Justice


Submitted on May 13, 2014
Opinion Delivered August 21, 2014

Before McKeithen, C.J., Horton and Johnson, JJ.


                                           40